Citation Nr: 0803479	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
including PTSD.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1993 October 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's claims for service 
connection.

The statement of the case characterized the veteran's claim 
for service connection for a mental disorder as only a claim 
for service connection for bipolar disorder.  However, the 
rating decision considered various mental disorder claims 
together, including post-traumatic stress disorder (PTSD).  
Thus, the Board finds that the claim on appeal is better 
characterized as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's PTSD claim is based on several incidents of in-
service personal assault by her spouse.  As personal assault 
is an extremely personal and sensitive issue, many incidents 
are not officially reported, which creates a proof problem 
with respect to the occurrence of the claimed stressor.  
Therefore, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 
(1999).  VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).

The veteran has stated that she sought mental health 
treatment in service, but VA was informed that the clinic she 
was seen by no longer has her records on file.  However these 
records may have been maintained as separately filed mental 
health records available from the National Personnel Records 
Center (NPRC).  VA must attempt to obtain them.

The veteran has not been afforded a VA examination for her 
claim for service connection for a mental disorder, including 
PTSD.  As the veteran currently has a mental disorder, and 
claims this disorder began in service, such an examination is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

The veteran claims her current back disorder is the result of 
her large breast size.  Service medical records show that she 
was seen on at least two occasions in service in regards to 
the possibility of a breast reduction to eliminate pain she 
was experiencing in her back.  Although she was afforded a VA 
examination in October 2002, the examination did not address 
whether the veteran's back disorder began in service or was 
related to large breast size.  Such an examination is needed.  
See McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must be provided to 
the veteran, including a description of 
the provisions of the VCAA, notice of 
the evidence required to substantiate 
the claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

In particular, the notice should advise 
the veteran that she can support her 
mental disorder claim with evidence 
from sources other than the veteran's 
service records, including records from 
law enforcement authorities, rape 
crisis centers, mental health 
counseling centers, hospitals, or 
physicians; statements from family 
members, roommates, fellow service 
members, or clergy; or other evidence 
of behavior changes.

2.  A request for separately filed 
mental health records should be 
submitted to the NPRC.  These records 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of attempts to 
obtain them should be associated with 
the claims file.

3.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
afford the veteran a mental disorders 
examination.  The entire claims file 
must be made available to the VA 
examiner(s).  Pertinent documents should 
be reviewed.  The examiner(s) should 
provide an examination to determine the 
nature, extent, onset and etiology of 
any psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner must 
state whether it is at least as likely 
as not that any psychiatric disability 
found to be present is related to or had 
its onset during her period of active 
duty.  The examiner must specifically 
rule in or exclude diagnoses of PTSD.  
The rationale for any opinion expressed 
should be provided in a legible report.  

4.  Afford the veteran an orthopedic 
examination to determine the nature and 
extent of any current back disability.  
All relevant diagnoses should be 
assigned.  The examiner should state 
whether any current back disorder at 
least as likely as not began in service 
or is related to service.  In answering 
this question, the examiner should 
consider the veteran's breast size in 
service (e.g., did her breast size 
increase in service following child 
birth or weight gain?).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and her representative.  After the 
veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



